


[EXECUTION VERSION]
SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
AGENCY TRANSFER AND ASSIGNMENT AGREEMENT AND AMENDMENT TO INTERCREDITOR
AGREEMENT


This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, AGENCY TRANSFER
AND ASSIGNMENT AGREEMENT AND AMENDMENT TO INTERCREDITOR AGREEMENT (this “Sixth
Amendment”) dated as of April 30, 2013 is among INTL Commodities, Inc., a
Delaware corporation (the “Borrower”), each of the lenders (including, without
limitation, the Issuing Banks and the Swing Line Lender, the “Lenders”) that is
a party to the Credit Agreement (as defined below), BNP Paribas as resigning
Administrative Agent and resigning Collateral Agent (in such capacities, the
“Resigning Agent”) and ABN AMRO Capital USA LLC (“ABN”) as successor
Administrative Agent and successor Collateral Agent (in such capacities,
together with its successors and assigns, the “Successor Agent”).
W I T N E S S E T H:
WHEREAS, each of the Borrower, the Lenders (including, without limitation, the
Issuing Banks and the Swing Line Lender), certain other parties and the
Resigning Agent are parties to an Amended and Restated Credit Agreement dated as
of September 22, 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”; capitalized terms used herein having the
meanings given to them in the Credit Agreement unless otherwise defined herein);
WHEREAS, BNP Paribas desires to resign as Administrative Agent (including,
without limitation, its capacity as Collateral Agent) and ABN AMRO Capital USA
LLC desires to assume and accept all responsibilities as Administrative Agent
(including, without limitation, the capacity of Collateral Agent);
WHEREAS, each of BNP Paribas and Mizuho Corporate Bank, Ltd. (“Mizuho”) desires
to sell and assign to each of ABN, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch
(“Rabobank”) and Bank Hapoalim B.M. (“Bank Hapoalim”) all of BNP Paribas' and
Mizuho's rights and obligations as Lenders under the Credit Agreement and the
other Loan Documents and each of ABN, Rabobank and Bank Hapoalim desires to
purchase and assume, collectively, all such rights and obligations;
WHEREAS, BNP Paribas desires to resign as Swing Line Lender and ABN desires to
assume and accept all responsibilities as Swing Line Lender; and
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
including, without limitation, the extension of the Expiration Date to July 31,
2013, and, pursuant to Section 11.01 of the Credit Agreement, the Borrower, ABN,
Rabobank, Bank Hapoalim and the Successor Agent have agreed to amend the Credit
Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Amendments. (a) Effective upon the occurrence of the Effective
Date (as defined in Section 5 below), but immediately after the effectiveness of
Sections 2 and 4 below, the Borrower, ABN,




--------------------------------------------------------------------------------




Rabobank, Bank Hapoalim and the Successor Agent hereby agree that the Credit
Agreement is amended as follows:
(i)
The preamble is amended and restated in its entirety as follows:

“This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into
as of September 22, 2010, among INTL COMMODITIES, INC., a Delaware corporation
(the “Borrower”), each of the lenders and each other financial institution which
may be a party hereto from time to time (individually, a “Lender” and
collectively, the “Lenders”), ABN AMRO CAPITAL USA LLC and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as Joint
Lead Arrangers (in such capacity, the “Joint Lead Arrangers”) and Joint
Bookrunners (in such capacity, the “Joint Bookrunners”), ABN AMRO CAPITAL USA
LLC, as Administrative Agent for the Lenders and Collateral Agent for itself,
the Administrative Agent, the Lenders and Swap Banks (together with its
successors and assigns in such capacities, the “Administrative Agent”), an
Issuing Bank and the Swing Line Lender, and ABN AMRO CAPITAL USA LLC and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch as Co-Syndication Agents.”
(ii)
Section 1.01 is amended as follows:

A.
The definition of “Agent Fee Letter” is amended and restated as follows:



““Agent Fee Letter” means the letter agreement dated April 23, 2013 between the
Administrative Agent and the Borrower.”


B.
The definition of “Base Rate” is hereby amended and restated in its entirety as
follows:



““Base Rate” means for any day, a variable rate of interest per annum (rounded
upward, if necessary, to the next 1/16 of 1%) equal to the highest of (a) the
rate of interest from time to time established by JPMorgan Chase Bank, N.A. (or
any successor, “JPM”) as its “prime rate” or “base rate” at its principal office
in New York City, (b) the Federal Funds Rate plus one-half of one percent
(0.50%) or (c) one and one-half percent (1.50%) in excess of the rate applicable
to United States Dollar deposits for a period of three months appearing on
Reuters Screen LIBOR01 Page (or other publicly available source providing such
quotations as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time on such day or, if such day is not a
Business Day, the next preceding Business Day. Such prime rate or base rate is
merely a reference rate and may not necessarily represent the lowest or best
rate actually charged to any customer by JPM or any Lender.”


C.
The definition of “Collateral Agent” is amended by deleting “BNP Paribas” and
replacing it with “ABN AMRO Capital USA LLC”.



D.
The definition of “Committed Line” is amended and restated in its entirety as
follows:



““Committed Line” means the aggregate Committed Line Portions of all of the
Lenders as set forth on Schedule 2.01 hereto, which shall be $100,000,000 on
April 30, 2013 and shall be subject to reduction in accordance with Section
2.05A hereof or increase in accordance with Section 2.14 hereof.”




--------------------------------------------------------------------------------






E.
The definition of “Eligible Non-U.S. Inventory” is amended by deleting in clause
(z), “and the United Kingdom”.



F.
The definition of “Eurodollar Rate” is amended by deleting “BNP Paribas” and
replacing it with “ABN AMRO Capital USA LLC”.



G.
The definition of “Expiration Date” is amended by deleting “April 30, 2013” and
replacing it with “July 31, 2013”.



H.
The definition of “Issuance Cap” is amended and restated in its entirety as
follows:



““Issuance Cap” means with respect to the obligation of an Issuing Bank to Issue
any Letter of Credit under this Agreement, the maximum permitted aggregate
outstanding amount of L/C Obligations attributable to Letters of Credit Issued
by such Issuing Bank, as shall be agreed upon by each Issuing Bank, the Borrower
and the Administrative Agent in writing upon any new Issuing Bank becoming an
Issuing Bank. As of April 30, 2013, ABN AMRO Capital USA LLC has an Issuance Cap
in an amount equal to $70,000,000. The Issuance Cap for each Issuing Bank shall
be reduced, in its sole discretion, ratably by all such reducing Issuing Banks
in accordance with their Issuance Caps prior to such reduction, by all or any
part of the amount of the Issuance Cap of each new Issuing Bank. The Issuance
Caps may be modified in accordance with the agreements referred to in and the
terms of this definition without regard to Section 11.01 of this Agreement.”


I.
The definition of “Issuing Bank” is amended and restated in its entirety as
follows:



““Issuing Bank” means (a) ABN AMRO Capital USA LLC, (b) subject to the agreement
of the Borrower, the Administrative Agent and such other Lender, any other
Lender, (c) any office, branch or affiliate designated by the applicable Issuing
Bank, and (d) any successor Issuing Bank pursuant to the terms of this
Agreement.”


J.
The definition of “Joint Lead Arrangers Fee Letter” is amended and restated in
its entirety as follows:



““Joint Lead Arrangers Fee Letter” means the Engagement Letter dated March 25,
2013 among the Joint Lead Arrangers, the Borrower and the Parent.”


K.
The definition of “Lenders” is amended by deleting “BNP Paribas” and replacing
it with “ABN AMRO Capital USA LLC”.



L.
The definition of “Swap Banks” is amended by deleting “BNP Paribas” and
replacing it with “ABN AMRO Capital USA LLC”.







--------------------------------------------------------------------------------




M.
The definition of “Swing Line Lender” is amended by deleting “BNP Paribas” and
replacing it with “ABN AMRO Capital USA LLC”.



(iii)Schedule 2.01 is amended and restated in its entirety as set forth on Annex
III hereto.


(iv)Schedule 11.02 is amended and restated in its entirety as set forth on Annex
IV hereto.


(v)
Each Exhibit to the Credit Agreement is amended by deleting each reference to
“BNP Paribas, as Administrative Agent” and replacing it with “ABN AMRO Capital
USA LLC, as Administrative Agent” and each of Exhibits B-1, B-2, C, E and F are
amended by deleting the following:



“BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Deborah Whittle, Director
Phone: (212) 841-2463
Fax: (212) 841-2536”


and replacing it with the following:


“ABN AMRO Capital USA LLC
100 Park Avenue
New York, New York 10017
Attention: Stacey Judd
Phone: (917) 284-6906
Fax: (917) 284-6683”.
(a)
Effective upon the occurrence of the Effective Date (as defined in Section 5
below), the Intercreditor Agreement is hereby amended as follows:

(i)
the preamble is amended by deleting “BNP Paribas” and replacing it with “ABN
AMRO Capital USA LLC”; and



(ii)
the table within the definition of “Adjusted Pro Rata Share” is amended and
restated as follows:



“Swap Bank                    Maximum Amount




--------------------------------------------------------------------------------






ABN AMRO Capital USA LLC and
its Affiliates                    $0.”


SECTION 2. Agency Transfer.
(a)    Subject to the occurrence of the Effective Date (as defined in Section 5
below), and immediately before the effectiveness of Section 1 above, the parties
hereto hereby consent to the resignation by BNP Paribas as Administrative Agent
pursuant to Section 10.09 of the Credit Agreement and in connection with such
resignation, waive the thirty (30) day notice period set forth in Section 10.09
of the Credit Agreement, and the Lenders hereby appoint ABN AMRO Capital USA LLC
as the successor Administrative Agent pursuant to Section 10.09 of the Credit
Agreement.
(b)    (i) On the Effective Date, the Resigning Agent hereby resigns as
Administrative Agent (including, without limitation, as “Secured Party” under
the Borrower's NY Security Agreement, as the “Security Agent” under the
Borrower's UK Security Agreements, the Borrower's Singapore Pledge Agreement and
the Borrower's Canadian Security Agreement and as the “Agent” under each Deposit
Account Control Agreement, each Hedging Assignment, the Parent Guarantee and the
Parent Subordination Agreement), and transfers, assigns and delegates, without
recourse, to the Successor Agent all of the Resigning Agent's rights, authority,
powers, benefits, privileges and interests, and all Liens and security
interests, under the Credit Agreement, the Security Agreements and each of the
other Loan Documents including, without limitation, in its capacities as
Collateral Agent, as “Secured Party” under the Borrower's NY Security Agreement,
as “Security Agent” under the Borrower's UK Security Agreements, the Borrower's
Singapore Pledge Agreement and the Borrower's Canadian Security Agreement, as
“Agent” under each Deposit Account Control Agreement, each Hedging Assignment,
the Parent Guarantee and the Parent Subordination Agreement, and as secured
party, grantee, mortgagee, beneficiary, assignee and each other similar
capacity, if any, in which the Resigning Agent was granted Liens on any real or
personal property of the Borrower or any other Person as security for all or any
of the Obligations; (ii) the Successor Agent hereby accepts the appointment as
Administrative Agent and such transfer, assignment and delegation and, on the
Effective Date, hereby assumes all duties, responsibilities and obligations as
the Administrative Agent (including, without limitation, as “Secured Party”
under the Borrower's NY Security Agreement, as “Security Agent” under the
Borrower's UK Security Agreements, the Borrower's Singapore Pledge Agreement and
the Borrower's Canadian Security Agreement and as “Agent” under each Deposit
Account Control Agreement, each Hedging Assignment, the Parent Guarantee and the
Parent Subordination Agreement); and (iii) the Borrower hereby acknowledges such
transfer, assignment, delegation and assumption and agrees that such assignment,
delegation and assumption shall not affect in any way all or any of the Liens
granted by the Borrower to the Resigning Agent, all of which are hereby
ratified, confirmed and reaffirmed in all respects as Liens in favor of the
Successor Agent. From and after the Effective Date, the Successor Agent shall
have the same rights, authority and powers, and the same benefits, in such
capacity under the Credit Agreement and each other Loan Document (including,
without limitation, as the “Secured Party” under the Borrower's NY Security
Agreement, as the “Security Agent” under the Borrower's UK Security Agreements,
the Borrower's Singapore Pledge Agreement and the Borrower's Canadian Security
Agreement and as the “Agent” under each Deposit Account Control Agreement, each
Hedging Assignment, the Parent Guarantee and the Parent Subordination
Agreement), as if it were the original Administrative Agent thereunder. In
accordance with Section 10.09 of the Credit Agreement, all provisions of Article
X of the Credit Agreement (including, without limitation, Section 10.07
(Indemnification)) and Sections 11.04 (Costs and Expenses) and 11.05




--------------------------------------------------------------------------------




(Indemnity) of the Credit Agreement shall inure to the benefit of the Resigning
Agent with respect to any actions taken or omitted to be taken by the Resigning
Agent, while it was the Administrative Agent under the Credit Agreement.
(c)    The Resigning Agent agrees that, with respect to any items of payment,
proceeds of collateral or other collections it may receive from and after the
Effective Date in connection with the Loan Documents, other than any amounts due
it pursuant to this Sixth Amendment (collectively, the “Collections”), the
Resigning Agent disclaims any interest in such Collections and agrees to
promptly notify the Successor Agent of its receipt thereof and to promptly
deliver to the Successor Agent in the same form as received, any such
Collections to such account as the Successor Agent shall specify at such time.
(d)    The Resigning Agent shall (i) promptly deliver to the Successor Agent
copies of file-stamped copies of UCC financing statements, mortgages, deeds of
trust and other lien registrations or filings, (ii) promptly deliver to the
Successor Agent original copies of all Collateral in the possession of the
Resigning Agent or its designee, and (iii) assist and cooperate with the
Successor Agent in verifying the Committed Line Portion of each Lender and
outstanding Obligations owing to each Lender (the “Lender Accounts”),
reconciling the Lender Accounts on the books and records of the Successor Agent
and obtaining all relevant Lender Account information.
(e)    Each of the Resigning Agent and Successor Agent hereby represents and
warrants that: (i) it is legally authorized to enter into this Sixth Amendment
and perform its obligations hereunder; (ii) it has duly executed and delivered
this Sixth Amendment; and (iii) this Sixth Amendment is a legal, valid and
binding agreement, enforceable against it according to its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
(f)    The transfers, assignments and delegations made under this Section 2 are
hereby made by the Resigning Agent and the Successor Agent without
representation or warranty of any kind, nature or description except as
expressly set forth in this Section 2. Without limiting the generality of the
foregoing, the Successor Agent acknowledges that the Resigning Agent has not
made any representation or warranty as to (i) the financial condition of the
Borrower, the Parent, or any Account Debtor, (ii) values, quality, quantities or
locations of assets, (iii) the collectability or realizability of any Collateral
or any Obligation, (iv) the legality, validity, enforceability of any Obligation
or (v) the perfection or priority of any Lien on any Collateral. The Successor
Agent acknowledges that it has made, to the extent determined by it to be
necessary or prudent, its own independent investigation and determination of the
foregoing matters and all other matters pertaining to the assignment and
assumption made hereby.
(g)    The Resigning Agent agrees that to further effectuate the purposes of
this Sixth Amendment, it shall, at the Successor Agent's reasonable request,
furnish additional releases, assignments, termination statements and such other
documents, instruments and agreements as are customary in order to effect and
evidence more fully the matters covered hereby and execute any additional
documents that are reasonably necessary to effect the purposes hereof including
any documents relating to any Loan Document necessary to vest in the Successor
Agent all of the powers and rights of the Resigning Agent. All actions taken by
the Resigning Agent in furtherance of this Section 2 shall be at the sole cost
and expense of the Borrower, the Borrower shall reimburse the Resigning Agent
for all out-of-pocket costs and expenses incurred by the Resigning Agent in
connection therewith and the Resigning Agent shall have no responsibility to the
Borrower for actions taken or not taken by the Successor Agent. Concurrently
with the Successor Agent being named as additional insured and/or loss payee on
the corresponding insurance policy, the Resigning Agent hereby authorizes the
removal of the Resigning Agent as additional insured and/or loss payee with
respect to the insurance policies maintained pursuant to the Loan Documents or
for which the Resigning Agent has




--------------------------------------------------------------------------------




otherwise received an endorsement in its favor. The Borrower and the Resigning
Agent each authorizes the Successor Agent (and its counsel) to prepare and file
at any time on or after the Effective Date such UCC financing statements,
amendments and assignments under the Uniform Commercial Code in the offices and
jurisdictions that Successor Agent deems necessary or appropriate to effectuate
the matters referred to herein.
(h)    The Resigning Agent agrees that if, after the Effective Date, it shall
continue to possess or control any Collateral that can be perfected by the
possession or the control of such Collateral or of any deposit account,
securities account or commodities account in which such Collateral is held, the
Resigning Agent shall be deemed to possess or control such Collateral or account
in which such Collateral is held solely as a bailee or sub-agent on behalf and
for the benefit of the Successor Agent on and after the Effective Date for the
purpose of perfecting the liens of the Successor Agent. The Resigning Agent
shall be entitled to all the benefits of the Administrative Agent under the Loan
Documents (including, without limitation, Section 10.07 of the Credit Agreement
(Indemnification)) with respect to all actions taken or omitted to be taken in
its capacity as a bailee or sub-agent under this paragraph. In furtherance of
the foregoing, it is understood and agreed that, other than as expressly set
forth herein, the Resigning Agent shall not be required to take any action or
exercise any right, power or privilege under the Loan Documents. The Resigning
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. The Resigning Agent may also rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper person, and shall not incur any liability for relying thereon. The
Resigning Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
(i)    Except as expressly set forth herein, upon the occurrence of the
Effective Date, the Resigning Agent is hereby discharged from its duties and
obligations under the Loan Documents.
(j)    The Borrower agrees to pay to the Resigning Agent, on the Effective Date,
any and all due and outstanding fees, costs and other expenses incurred by the
Resigning Agent in connection with performing its role as Administrative Agent
under the Loan Documents to the extent payable or reimbursable by the Borrower
pursuant to the Loan Documents.
(k)    Each of the parties hereto hereby agrees that neither the Resigning Agent
nor any of its Affiliates shall be under any obligation to share, rebate,
disgorge or refund any fees or expense reimbursement it has received or is
entitled to receive under the Loan Documents (including, without limitation,
under this Sixth Amendment).
(l)    All notices and payments delivered to the Administrative Agent (in such
capacity) pursuant to any Loan Document shall be delivered to ABN AMRO Capital
USA LLC, in its capacity as the Successor Agent, at the address and account
which it may specify to the Borrower and the Lenders from time to time.
(m)        (i)    THE BORROWER (in its own right and on behalf of its officers,
employees, independent contractors, attorneys and agents) HEREBY UNCONDITIONALLY
AND IRREVOCABLY, VOLUNTARILY AND KNOWINGLY WAIVES, REMISES, ACQUITS, AND FULLY
AND FOREVER RELEASES AND DISCHARGES the resigning agent FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, OR EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART IN CONNECTION WITH THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT, WHICH THE BORROWER MAY NOW OR




--------------------------------------------------------------------------------




HEREAFTER HAVE AGAINST THE RESIGNING AGENT (COLLECTIVELY, THE “RELEASED CLAIMS”)
AND IRRESPECTIVE OF WHETHER ANY SUCH RELEASED CLAIMS ARISE OUT OF CONTRACT,
TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR OTHER LOAN DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS SIXTH AMENDMENT.


(i)THE BORROWER AGREES NEVER TO COMMENCE, VOLUNTARILY AID IN ANY WAY, FOMENT,
PROSECUTE OR CAUSE TO BE COMMENCED OR PROSECUTED AGAINST THE RESIGNING AGENT ANY
ACTION OR OTHER PROCEEDING BASED UPON ANY OF THE RELEASED CLAIMS.


SECTION 3. Reduction of Committed Line Portions.
(a)Immediately prior to the Effective Date (as defined in Section 5 below), the
Committed Line shall be reduced to $100,000,000 and, accordingly, the Committed
Line Portions of each Lender shall be reduced pro rata, in accordance with its
Pro Rata Share.


(b)Contemporaneously with the reduction set forth in clause (a) above, to the
extent that the outstanding principal amount of all Loans and L/C Obligations
shall exceed $100,000,000, the Borrower shall immediately (before the Effective
Date) repay Revolving Loans in an amount at least equal to such excess, subject
to Section 4.04 of the Credit Agreement.
SECTION 4. Assignment and Acceptance.
(a)    Each of BNP Paribas and Mizuho (each, an “Assignor”) hereby irrevocably
sells and assigns to each of ABN, Rabobank and Bank Hapoalim (each, an
“Assignee”), without recourse to each Assignor, and each Assignee hereby
irrevocably purchases and assumes from each Assignor, without recourse to such
Assignor, as of the Effective Date (as defined in Section 5 below), but
immediately before the effectiveness of Section 1 above, an undivided interest
(each, an “Assigned Interest”) in and to the Obligations owing to such Assignor
as set forth on Annex V hereto and such Assignor's rights and obligations under
the Loan Documents relating thereto. From and after the Effective Date, (i) each
Assignee shall be a party under the Credit Agreement and will have all the
rights and obligations of a Lender for all purposes under the Loan Documents to
the extent of the applicable Assigned Interests and be bound by the provisions
thereof, and (ii) each Assignor shall relinquish its rights and be released from
its obligations under the Credit Agreement. On the Effective Date, each Assignee
shall pay to the Successor Agent (for distribution to the Assignors, as
applicable), in immediately available funds, an amount equal to the purchase
price of its Assigned Interests as set forth on Annex V hereto. For the
avoidance of doubt, each of the parties hereto acknowledges that the Assignors
shall not be deemed to have consented to (nor shall their consent be required
for) any of the amendments set forth in Section 1 above, provided that such
amendments shall not be effective until the provisions of this Section 4 shall
have been satisfied.
(b)    From and after the Effective Date, the Successor Agent shall make all
payments in respect of the Assigned Interests (including payments of principal,
interest, fees and other amounts) to the Assignees. The Assignors and the
Assignees shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Effective Date directly between themselves.
(c)    Each Assignor represents and warrants to each Assignee that (i) it is the
legal and beneficial owner of the Assigned Interests being assigned by it, and
such Assigned Interests are being assigned by it




--------------------------------------------------------------------------------




free and clear of any adverse claim, (ii) the applicable Assigned Interest
accurately and completely sets forth the Effective Amount of all Revolving Loans
and funded participation interests in Swing Line Loans and L/C Obligations
comprising such Assigned Interest as of the Effective Date; (iii) it has the
power and authority and the legal right to make, deliver and perform, and has
taken all necessary action, to authorize the execution, delivery and performance
of this Section 4, and any and all other documents delivered by it in connection
herewith and to fulfill its obligations under, and to consummate the
transactions contemplated by, this Section 4, and no consent or authorization
of, filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith; and (iv) this Section 4
constitutes the legal, valid and binding obligation of such Assignor.
Neither Assignor makes any representation or warranty or assumes any
responsibility with respect to the financial condition of the Borrower, the
Parent or any of their Affiliates or the performance by the Borrower, the Parent
or any of their Affiliates of their respective obligations under the Loan
Documents, and neither Assignor assumes any responsibility with respect to any
statements, warranties or representations made under or in connection with any
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document other than as expressly set forth
above.
(d)    Each Assignee represents and warrants to the Assignors, the Successor
Agent, each Issuing Bank and the Swing Line Lender that (i) it is an Eligible
Assignee, (ii) it has the full power and authority and the legal right to make,
deliver and perform, and has taken all necessary action, to authorize the
execution, delivery and performance of this Sixth Amendment, and any and all
other documents delivered by it in connection herewith and to fulfill its
obligations under, and to consummate the transactions contemplated by, this
Sixth Amendment and the Loan Documents, and no consent or authorization of,
filing with, or other act by or in respect of any Governmental Authority, is
required in connection herewith or therewith; (iii) this Sixth Amendment
constitutes the legal, valid and binding obligation of such Assignee; (iv) under
applicable Laws no tax will be required to be withheld by the Successor Agent or
the Borrower with respect to any payments to be made to such Assignee hereunder
or under any Loan Document, and unless otherwise indicated in the space opposite
the Assignee's signature below, no tax forms described in Section 4.01(e) of the
Credit Agreement are required to be delivered by such Assignee; and (v) such
Assignee has received a copy of the Credit Agreement, together with copies of
the most recent financial statements of the Borrower delivered pursuant thereto,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Sixth Amendment. Each
Assignee has independently and without reliance upon any Assignor or the
Successor Agent and based on such information, as such Assignee has deemed
appropriate, made its own credit analysis and decision to enter into this Sixth
Amendment. Each Assignee will, independently and without reliance upon the
Successor Agent or any Lender, and based upon such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement.
(e)    Each Assignee appoints and authorizes the Successor Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto.
(f)    If any Assignee desires a Note to evidence its Revolving Loans, it shall
request the Successor Agent to procure a Note from the Borrower. Each Assignor
shall return any Notes held by it marked “CANCELED”, along with its signature
page to this Sixth Amendment.




--------------------------------------------------------------------------------




(g)    Each of the Assignors and each of the Assignees agree to execute and
deliver such other instruments, and take such other action, as any other party
hereto may reasonably request in connection with the transactions contemplated
by this Section 4.
(h)    By signing below, the Successor Agent agrees to register each Assignee as
a Lender under the Credit Agreement, effective as of the Effective Date with
respect to the applicable Assigned Interests, and will, as applicable, adjust
the registered Pro Rata Share of the Assignees and Assignors under the Credit
Agreement to reflect the assignment of the Assigned Interests (as more
specifically set forth in Annex V hereto).
(i)    Contemporaneously with the effectiveness of the assignments under this
Section 4, BNP Paribas shall resign as an Issuing Bank in accordance with the
terms of Section 11.07(i) of the Credit Agreement and in connection with such
resignation the parties hereto waive the thirty (30) day notice period set forth
in such section.
(j)    The parties hereto agree that this Section 4 shall be in lieu of
execution and delivery of an Assignment and Acceptance in the form of Exhibit D
to the Credit Agreement (as required under Section 11.07(b) thereof) and waive
payment of the $3,500 processing and recordation fee required under such Section
11.07(b), for each assignment under this Section 4.
(k)    For the avoidance of doubt, upon the occurrence of the Effective Date,
the Assignors shall no longer be party to or bound by and, shall no longer have
any rights under, the Intercreditor Agreement or the other Loan Documents
(except for such rights which expressly survive the assignment by a Lender of
its Obligations and Committed Line Portions). In addition, on and after the
Effective Date, Bank Hapoalim shall be a party to and bound by the provisions of
the Intercreditor Agreement as a Lender, and shall be entitled to the rights as
a Lender thereunder as if it had been an original signatory thereto.


SECTION 5. Effectiveness of Amendment, etc.
This Sixth Amendment shall become effective on the date (the “Effective Date”)
on which:


(a)     each of the Borrower, the Resigning Agent, the Successor Agent, the
Assignors and the Assignees shall have duly executed this Sixth Amendment;


(b)     the Parent shall have duly executed and delivered to the Successor Agent
a consent substantially in the form of Annex I hereto;


(c)     Bank of America, N.A., as Agent shall have duly executed and delivered
to the Successor Agent a consent substantially in the form of Annex II hereto;


(d)    the Committed Line shall have been reduced and the Borrower shall have
repaid Revolving Loans, in each case to the extent required under Section 3
above;


(e)    the Successor Agent shall have received, (i) for the account of the Joint
Lead Arrangers and Bank Hapoalim, payment from the Borrower in immediately
available funds of the extension fee set forth in Section 5(b) of the Joint Lead
Arrangers Fee Letter, to be shared pro rata among ABN, Rabobank and Bank
Hapoalim (after giving effect to the assignments under Section 4 above) and (ii)
for its own account, payment from the Borrower in immediately available funds of
the fees expressed to be payable on the Effective Date under the Agent Fee
Letter;






--------------------------------------------------------------------------------




(f)     the Joint Lead Arrangers shall have received from the Borrower payment
in full of all out-of-pocket costs (including, without limitation, all
attorneys' fees for which an invoice shall have been provided to the Borrower)
incurred in connection with this Sixth Amendment and due diligence in respect
thereto;


(g)    (i) the Successor Agent shall have received from the Resigning Agent, the
Borrower, the Parent and Bank of America, N.A. (“BofA”) duly executed signature
pages to a notice of the agency transfer under Section 2 above (in form and
substance satisfactory to the Successor Agent), in respect of the Deposit
Account Control Agreement dated as of September 22, 2010 among the Borrower, the
Administrative Agent, the Parent and BofA;


(ii) the Successor Agent shall have received from the Resigning Agent and the
Borrower duly executed signature pages of a notice of the agency transfer under
Section 2 above (in form and substance satisfactory to the Successor Agent), in
respect of the Amended and Restated Tripartite Agreement dated as of March 9,
2011 among the Borrower, the Administrative Agent and Prudential Bache
Commodities, LLC;


(h)    the Resigning Agent shall have received payment in cash from the Borrower
of all fees, costs and expenses as required under Section 2(j) above;


(i)the Successor Agent shall have obtained written evidence (in form and
substance acceptable to the Successor Agent) that the Borrower's insurance
policies have been endorsed to name the Successor Agent as additional insured
and/or loss payee, as applicable, as the Successor Agent or the Lenders shall
request;


(j)    (x) each of the Assignors shall have received payment in immediately
available funds of all amounts required to be paid to it under Section 4(a)
above and (y) each of the Assignors and Assignees (other than Bank Hapoalim)
shall have received payment from the Borrower in immediately available funds of
all accrued interest, fees, expenses (including, without limitation, reasonable
attorneys' fees for which an invoice has been provided to the Borrower) and
other amounts owing to such Assignors and Assignees as of (but not including)
the Effective Date; and


(k)     the Successor Agent shall have received such corporate authorization
documents of the Borrower and the Parent, such good standing certificates and
such opinions of counsel as the Lenders shall request.


SECTION 6. Effect of Amendment; Ratification; Representations; etc.
(a)    On and after the Effective Date, this Sixth Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended and modified by this Sixth Amendment, and the term “this
Agreement”, and the words “hereof”, “herein”, “hereunder” and words of similar
import, as used in the Credit Agreement, shall mean the Credit Agreement as
amended hereby.


(b)    Except as expressly set forth herein, this Sixth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement or the other Loan Documents, as amended hereby, and the Credit
Agreement and the other Loan Documents, as amended hereby, are hereby ratified,
approved and confirmed in all respects.


(c)    In order to induce the Successor Agent and the Lenders to enter into this
Sixth Amendment, the Borrower represents and warrants to the Successor Agent and
the Lenders that before and after giving effect to the execution and delivery of
this Sixth Amendment:






--------------------------------------------------------------------------------




(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and


(ii)    no Default or Event of Default has occurred and is continuing.


(d)    The parties hereto hereby consent to the Resigning Agent and the
Successor Agent entering into such amendments and supplements to any Loan
Documents that the Resigning Agent and the Successor Agent deem necessary to
effectuate the intent of Section 2 of this Sixth Amendment.


(e)    Each of ABN, Rabobank and Bank Hapoalim, in its capacity as a Lender,
hereby agrees that if at any time from and after the Effective Date, the
Required Lenders shall be unable to agree on the course of action to be taken by
the Administrative Agent in respect of a Default or Event of Default within five
(5) Business Days after receipt by the Administrative Agent of written notice of
the occurrence and continuance thereof, then the Administrative Agent shall
pursue the most aggressive enforcement action proposed by each of the Lenders in
respect of such Default or Event of Default.


SECTION 7. Counterparts.
This Sixth Amendment may be executed by one or more of the parties to this Sixth
Amendment on any number of separate counterparts (including by facsimile
transmission of, or by email with pdf attachments of, signature pages hereto),
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
agreement. A set of the copies of this Sixth Amendment signed by all the parties
shall be lodged with the Borrower and the Successor Agent.
SECTION 8. Severability.
Any provision of this Sixth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 9. GOVERNING LAW.
THIS SIXTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF).
SECTION 10. WAIVERS OF JURY TRIAL.
EACH PARTY TO THIS SIXTH AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS SIXTH AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE




--------------------------------------------------------------------------------




DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SIXTH
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.




[Remainder of Page Intentionally Left Blank; Signature Pages Follow]










--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the day and year first above written.




INTL COMMODITIES, INC.






By: /s/ Bruce E. Fields        
Name:    Bruce E. Fields
Title:    Senior VP






By: /s/ Brian T. Sephton        
Name:    Brian T. Sephton
Title:    Director and Senior VP








--------------------------------------------------------------------------------






ABN AMRO CAPITAL USA LLC, as Successor Agent, an Issuing Bank, Swing Line
Lender, an Assignee and a Lender






By: /s/ Urvashi Zutshi        
Name:    Urvashi Zutshi
Title:    Managing Director






By: /s/ Stacey Judd            
Name:    Stacey Judd
Title:    Executive Director




Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as an Assignee and a Lender






By: /s/ Antonio Nanez        
Name:    Antonio Nanez
Title:    Executive Director






By: /s/ Gijs Vos            
Name:    Gijs Vos
Title:    Executive Director






--------------------------------------------------------------------------------






BNP PARIBAS,
as Resigning Agent, resigning Issuing Bank, resigning Swing Line Lender and an
Assignor






By: /s/ Deborah P. Whittle        
Name: Deborah P. Whittle
Title:    Director






By: /s/ Cristina Elio Roberts    
Name:    Cristina Elio Roberts
Title:    Managing Director




MIZUHO CORPORATE BANK, LTD.,
as an Assignor






By: /s/ M. Kawamoto        
Name: M. Kawamoto
Title:    DGM






BANK HAPOALIM B.M.
as an Assignee






By: /s/ John Grieco            
Name:    John Grieco
Title:    Senior Vice President




By: /s/ Mitchell Barnett        
Name:    Mitchell Barnett
Title:    Senior Vice President




